     Case 2:19-cv-01338-WBS-KJN Document 94 Filed 07/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEENAN WILKINS, aka NERRAH                        No. 2:19-cv-1338 KJN P
      BROWN,
12
                         Plaintiff,
13                                                      ORDER
              v.
14
      DR. CHRISTINE S. BARBER, et al.,
15
                         Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se. On May 29, 2020, plaintiff filed a motion

18   for injunctive relief. On June 9, 2020, counsel for defendant Mansour filed a declaration in

19   response to the court’s briefing order. That same day, defendant Barber joined in Mansour’s

20   response. Subsequently, plaintiff filed a notice stating that although he received a copy of

21   Barber’s joinder, plaintiff has still not received a copy of the June 9, 2020 filing. (ECF No. 91.)

22   On June 29, 2020, plaintiff filed another notice stating he had not received the declaration. (ECF

23   No. 93.) Good cause appearing, the Clerk of the Court is directed to send plaintiff a copy of the

24   declaration (ECF No. 89). Plaintiff is granted fourteen days from the date of this order in which

25   to file a reply.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1. The Clerk of the Court shall send plaintiff a copy of the June 9, 2020 declaration (ECF

28   No. 89); and
                                                        1
     Case 2:19-cv-01338-WBS-KJN Document 94 Filed 07/02/20 Page 2 of 2

 1             2. Plaintiff is granted fourteen days from the date of this order in which to file a reply.

 2   Dated: July 2, 2020

 3

 4

 5

 6   /wilk1338.ext.86

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
